Citation Nr: 0626038	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fissure in ano and 
perirectal abscess, status post fistulectomy, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to May 1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in February 2002, which, among other issues, denied the 
claim for an increased rating for his rectal condition.  The 
veteran appealed only the issue listed on the cover page.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is of record.

At the aforementioned hearing, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on unemployability.  This issue is referred to the RO 
for appropriate action.

In August 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's fissure in ano and perirectal abscess, 
status post fistulectomy, are characterized by extensive 
leakage and frequent involuntary bowel movements.




CONCLUSION OF LAW

The criteria for a rating of 60 percent for fissure in ano 
and perirectal abscess, status post fistulectomy are met.  
38 U.S.C.A. § 1155, 5107 (West 2002 &. Supp. 2005); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 Diagnostic Codes 
7335-7332 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in May 2001, August 2003, and March 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment and 
examination reports, lay statements, and a hearing 
transcript.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant, especially given the favorable decision 
below.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for increase, and 
what the evidence in the claims file shows, or fails to show, 
with respect to this claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.114 Diagnostic Codes 7335- 7332.  (A hyphenated 
Diagnostic Code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)  Diagnostic 
Code 7335 requires a rating for impairment of sphincter 
control, as established under Diagnostic Code 7332.  38 
C.F.R. § 4.114 (2005).  Diagnostic Code 7332 for impairment 
of sphincter control of the rectum and anus allows a 30 
percent rating for occasional involuntary bowel movements, 
necessitating wearing of pad; a 60 percent rating for 
extensive leakage and fairly frequent involuntary bowel 
movements; and a 100 percent rating for complete loss of 
sphincter control.  Id.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Upon consideration of the evidence, the Board finds that the 
evidence of record shows the veteran's fissure in ano and 
perirectal abscess, status post fistulectomy, is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements, meeting the criteria for a 60 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Codes 7335-7332 (2005).

In the veteran's February 2002 VA examination, the claims 
file was reviewed, and the veteran complained of poor 
sphincter control and soiling his pants with stools around 
two times per week.  He indicated that he always wears pads.  
Upon physical examination, the rectum was described as having 
no hemorrhoids, but being tender to palpation, with poor 
sphincter control and tone.  

While the veteran is not competent to provide opinions 
regarding medical matters, he and his family are competent to 
describe the symptoms he experiences, including soiling 
clothes and bed linens.  The examiner's finding of poor 
sphincter tone, coupled with the veteran's and his spouses 
testimony and lay statements clearly support a conclusion 
that the veteran's disability meets the criteria for a 60 
percent rating.

The Board finds that the competent medical evidence of record 
does not support a higher evaluation of 100 percent for the 
veteran's disability.  Although the veteran has indicated he 
has complete loss of sphincter control, the medical evidence 
of record does not establish a complete loss, and the 
veteran, as a lay person, cannot provide that medical 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Entitlement to a 60 percent rating is granted for the 
veteran's service connected fissure in ano and perirectal 
abscess, status post fistulectomy, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


